                                                   2001 ROSS AVENUE       AUSTIN           LONDON
                                                   SUITE 900              BEIJING          MOSCOW
                                                   DALLAS, TEXAS          BRUSSELS         NEW YORK
                                                   75201-2980             DALLAS           PALO ALTO
                                                                          DUBAI            RIYADH
                                                   TEL +1 214.953.6500    HONG KONG        SAN FRANCISCO
                                                   FAX +1 214.953.6503    HOUSTON          WASHINGTON
                                                   BakerBotts.com



March 19, 2021

Hon. LaShann DeArcy Hall, U.S.D.J.                                        Jonathan Rubenstein
                                                                          TEL: 2149536594
U.S. District Court for the Eastern District of New York                  FAX: 2146614594
225 Cadman Plaza East                                                     jonathan.rubenstein@bakerbotts.com
Brooklyn, New York 11201

       Re:     NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-
               02875-LDH-PK; Response to March 15, 2021 Notice of New Authority

Dear Judge DeArcy Hall:

        We write on behalf of NOVAGOLD Resources Inc. (“NOVAGOLD”) in response to J
Capital Research USA LLC’s (“JCAP’s”) notice of new authority, filed on March 15, 2021
(“Notice”, Dkt. 49). NOVAGOLD respectfully requests the opportunity to address the
identified authority, Sackler v. Am. Broad. Cos. et al., No. 155513/2019, 2021 WL 878910
(Sup. Ct. N.Y. Cnty. Mar. 9, 2021). As with Coleman v. Grand—the authority on which JCAP
previously wrote (Dkt. 46)—Sackler does not provide any basis for the dismissal of the
Amended Complaint. JCAP’s post-briefing Notice does little more than reiterate the legally
and factually insufficient arguments that it has now raised in five letters, two briefs, and one
oral argument.

        The Sackler court’s decision to apply New York’s recently-enacted anti-SLAPP
legislation again relies on Palin v. New York Times, an authority cited in JCAP’s motion papers.
Like the Palin court, the Sackler court narrowly focuses on memorandum language suggesting
a “remedial” intent without also considering the 30-year history of the previous legislation or
the impermissible retroactive effect the statute might have on parties’ vested rights. See
“Opposition to Motion to Dismiss” (“Opp.”) (Dkt. 41) at 10–13. In any event, NOVAGOLD
adequately pleads actual malice. Making only passing reference to the inapplicable heightened
standard on which Sackler was decided, JCAP argues in its notice that the case is “telling”
because that plaintiff relied on a pleading of actual malice that was “deficient as a matter of
law.” Notice 2. But JCAP’s only basis for describing NOVAGOLD’s pleading as “deficient”
is the inaccurate characterization of NOVAGOLD’s pleading as relying on JCAP’s financial
interest as a short seller to plead actual malice. Notice 2. As NOVAGOLD highlighted in its
pre-motion letters, motion papers, and response to JCAP’s previous notice, such
characterization is far afield from NOVAGOLD’s robust pleading of actual malice. See Dkt.
36, Opp. at 13–14, Dkt. 47, FAC ¶¶ 11, 12, 22–24, 25, 27–30, 45–46).

       For these reasons, the Sackler decision provides no basis for dismissal of Plaintiff’s
First Amended Complaint.


                                             Respectfully,
                                             /s/ Jonathan Rubenstein
                                             Jonathan Rubenstein
